Citation Nr: 0737826	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to aid in the purchase of an automobile or in 
automotive adaptive equipment only.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for a disability 
manifested by blackouts.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Utah Army National 
Guard from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000, February 2002, and 
March 2006 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript is 
associated with the claims file.  

Portions of this appeal were previously before the Board and 
were the subject of an April 2003 Board Remand.  As explained 
in more detail below, some of the ordered development was not 
accomplished.

The issues of entitlement to service connection for residuals 
of a head injury and a disability manifested by blackouts, 
and the veteran's application to reopen claims of service 
connection for PTSD and a left eye disorder, are addressed in 
the REMAND appended to the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the relevant lay and medical 
evidence is against a finding that the veteran's service-
connected right upper extremity disability is manifested by 
such a level of impairment that there is no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow.  

2.  The veteran does not have service connected disability 
that results in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes, nor does he have 
ankylosis of one or both knees or one or both hips due to 
service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to automotive or automotive 
adaptive equipment have not been met.  38 U.S.C.A. §§  3901, 
5103, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.808, 4.63 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim for entitlement to aid in the 
purchase of an automobile or in automotive adaptive equipment 
only.  Specifically, the veteran has been notified of the 
information and evidence necessary to substantiate the claim 
for entitlement to automotive or automotive adaptive 
equipment, and has fully disclosed the government's duties to 
assist him.  The veteran did not receive this notice prior to 
the initial denial by the RO; however, the RO in issuing its 
statement of the case in August 2006, provided the veteran 
with the appropriate notice along with a re-adjudication of 
the claim.  Additionally, the veteran indicated that he had 
loss of use of his right hand in his application for the 
benefit (in a March 2006 certificate of eligibility), and had 
been informed of a need to have a medical examination to 
evaluate the condition of his service-connected right upper 
extremity, further evidencing an actual knowledge of what was 
needed to substantiate his claim for automotive entitlement.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).
  
With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an effective 
date of award should his claim be granted.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an automobile or for automotive adaptive 
equipment.  Thus, any question as to notification for the 
effective date to be assigned is moot, as the claim is 
denied.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Timely notice of the Dingess elements would not have operated 
to alter the outcome in the instant case where evidence of 
loss of use of the right upper extremity is absent.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has also been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes post-service VA and private 
medical records, including VA examination reports.  There is 
no indication of any additional relevant evidence that has 
not been obtained.  The veteran was provided with a thorough 
VA neurological examination which addressed the issue at 
hand.  Under these circumstances, there is no duty to provide 
another examination or a medical opinion.  38 C.F.R. 
§§ 3.326, 3.327 (2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Legal Criteria

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes.  38 C.F.R. § 3.808(a), (b). 

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. §3901, 38 C.F.R. 
§ 3.808(b).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 38 C.F.R. § 3.350.  The determination will be made 
on the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Analysis

The veteran contends that he is entitled to financial 
assistance from VA in the purchase of an automobile or of 
adaptive equipment only.  Service connection is currently in 
effect for depression, rated 70 percent; paresthesia in the 
right upper extremity, rated 30 percent; and arthritis of the 
cervical spine, rated 40 percent.  The veteran is also in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU).  

The veteran claims, in essence, that his service-connected 
paresthesia in the right upper extremity is disabling to a 
degree that it constitutes a loss of use of the right hand.  
He thus contends that entitlement to automotive assistance is 
warranted.  The RO, upon receipt of the claim, scheduled the 
veteran for a VA neurological examination to evaluate the 
severity of the right upper extremity.  A June 2006 
examination that followed revealed severe weakness in the 
finger extensor muscles of the right upper extremity, with 
decreased pain, temperature, and touch sensations.  There 
was, however, full range of motion of all fingers on passive 
manipulation.  The veteran's sensory loss was classified as 
moderately severe in the examiner's overall assessment, and 
normal flexor strength was noted.  It was also reported that 
the cause of the weakness in the extremity was consistent 
with compression of the C7 and C8 nerve root.  (Service 
connection is currently in effect for arthritis of the 
cervical spine.)

Even with consideration of all of the functional impairment 
of the right upper extremity due to service connected 
arthritis of the cervical spine and compression of the C7 and 
C8 nerve root. The Board finds that, while there is 
significant functional impairment of the right upper 
extremity; the veteran retains at least minimal gripping 
ability and can move his thumb and fingers.  And while there 
is certainly limitation to the amount or manipulation that 
can be accomplished, the ability to move fingers and do any 
gripping is more than what would be able to be accomplished 
with an amputation stump with prosthesis.  The examiner noted 
that the upper extremity disability, by itself, would not 
preclude the veteran from securing employment, which is 
suggestive of at least some function remaining in the arm and 
hand.  As such, the Board cannot conclude that the service-
connected neurological disability of the right upper 
extremity constitutes or results in a loss of use of the 
hand.  

The preponderance of the relevant lay and medical evidence is 
against a finding that the veteran's service-connected right 
upper extremity disability is manifested by such a level of 
impairment that there is no effective function remaining 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow.  
The veteran does not have service connected disability that 
results in loss or permanent loss of use of one or both feet; 
loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes, nor does he have 
ankylosis of one or both knees or one or both hips due to 
service connected disability.  Accordingly, the criteria for 
entitlement to automotive or automotive adaptive equipment 
have not been met.  38 U.S.C.A. §  3901; 38 C.F.R. §§ 3.350, 
3.808, 4.63.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to aid in the purchase of an automobile or in 
automotive adaptive equipment only.  Accordingly, the benefit 
of the doubt doctrine does not apply to the instant case and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

Entitlement to aid in the purchase of an automobile or in 
automotive adaptive equipment only is denied.  


REMAND

The only issue addressed in the veteran's July 2007 Travel 
Board hearing and in recently submitted written argument was 
entitlement to aid in the purchase of an automobile or 
automotive adaptive equipment only.  However, in reviewing 
the record, the Board is unable to find that the veteran has 
expressly withdrawn any of the remaining issues on appeal.  
(Entitlement to service connection for residuals of a head 
injury; entitlement to service connection for a disability 
manifested by blackouts; whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for PTSD; whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a left eye disorder.)  An SSOC indicates that 
that service connection for residuals of a head injury was 
granted but the record does not contain a rating action by 
the RO reflecting that this is the case.  These matters must 
be clarified.  Should the veteran no longer wish to pursue 
the appeals of these issues, he must submit in writing a 
desire to withdraw the claims.  

If the RO determines that the additional claims noted above 
remain on appeal, attention is directed to an April 2003 
remand, wherein the Board ordered that the veteran be 
afforded a comprehensive neurological examination to address 
the question of whether he has residuals of an in-service 
head injury; a disability manifested by blackouts that is 
linked to service; or a cervical spine disability with a 
nexus to any incident of active duty.  Service connection for 
arthritis of the cervical spine was subsequently granted; 
however, it does not appear that a neurological examination 
addressing the etiology of claimed residuals of a head injury 
and a disability manifested by blackouts was ever afforded.  

The Board also noted in its April 2003 remand that the 
provisions of the VCAA had not been complied with regarding 
adequate notice on the veteran's application to reopen claims 
of service connection for PTSD and a left eye disorder.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), wherein the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant. The VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  The lack of a neurological 
examination and appropriate VCAA notice are contrary to the 
specific instructions of the Board, and remedial remand is 
necessary to address the deficiencies.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO must clarify whether 
service connection has been granted for 
residuals of a head injury.

2.  The AMC or RO must also clarify 
whether the veteran has withdrawn the 
following claims: entitlement to service 
connection for residuals of a head injury 
(if it is determined that service 
connection has not been granted); 
entitlement to service connection for a 
disability manifested by blackouts; 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for PTSD; and 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a left eye 
disorder.  

Inform the veteran that if he wants to 
withdraw the above claims, he must do so 
in writing. 

3.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Ensure that 
the veteran is informed of both his and 
VA's obligations regarding what is 
necessary to substantiate claims for 
service connection for a left eye disorder 
and for PTSD, to include notification of 
what constitutes new and material 
evidence.  See Kent v. Nicholson, 20 
Vet.App. 1, 10 (2006).    

4.  The veteran should be afforded a VA 
neurological examination to determine the 
existence of and the approximate onset 
date or etiology of any residuals of a 
head injury and disability manifested by 
blackouts that may be present.  Following 
a review of the relevant medical evidence 
in the claims file and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following 
questions:

a.	Does the veteran currently have 
residuals of a head injury or a 
disability manifested by 
blackouts?
b.	If the answer is yes as to either 
claimed disability, is it at 
least as likely as not (50 
percent or greater probability) 
that either disability is 
causally linked to any incident 
of the veteran's active service, 
to include head trauma?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

5.  Upon completion of the above-
directed development, if the remaining 
claims have not been withdrawn and 
service connection has not already been 
granted, re-adjudicate the veteran's 
application to reopen claims for 
service connection for PTSD and a left 
eye disorder, and his claims for 
service connection for residuals of a 
head injury and a disability manifested 
by blackouts.  If any claim is denied, 
issue an appropriate supplemental 
statement of the case and forward the 
claims file to the Board for appellate 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


